UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-5148


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JUVENILE MALE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00168-BO-1)


Submitted:   November 19, 2010             Decided:   December 15, 2010


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina,
for Appellant.   George E. B. Holding, United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juvenile       Male   appeals    the       district    court’s     order

transferring him to adult status under the Juvenile Justice and

Delinquency Act, 18 U.S.C. §§ 5031-5042 (2006).                       Juvenile Male

was   charged      in   a    three-count     juvenile          information     with

interference with commerce by robbery and aiding and abetting in

violation of 18 U.S.C. §§ 1951, 2 (2006) (Count One), using a

firearm   during    and     in   relation   to    a    crime     of    violence   in

violation of 18 U.S.C. § 924(c) (2006) (Count Two), and being an

illegal alien in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(5), 924 (2006) (Count Three).                    The Government

certified to the district court that “there is a substantial

Federal interest in the case and the offenses, to warrant the

exercise of federal jurisdiction due to violent nature of the

offenses.”

           Juvenile Male argues that the district court lacked

jurisdiction to transfer him to adult status under 18 U.S.C.

§ 5032.      Questions involving subject matter jurisdiction are

reviewed de novo.         United States v. White, 139 F.3d 998, 999-

1000 (4th Cir. 1998).

           Federal jurisdiction involving a juvenile alleged to

have committed an act of juvenile delinquency is proper if the

Government certifies that “the offense charged is a crime of

violence that is a felony . . . and that there is a substantial

                                       2
Federal    interest    in    the    case    or    the    offense        to     warrant   the

exercise of Federal jurisdiction.”                 18 U.S.C. § 5032(3) (2006).

The    Government’s       certification          that    a     substantial           federal

interest     exists     is    generally          regarded          as    a      matter   of

prosecutorial discretion, and while this decision is not immune

from     judicial   review,        we    accord       the     decision         substantial

deference.      United States v. Juvenile Male #1, 86 F.3d 1314,

1319 (4th Cir. 1996).

            In United States v. T.M., 413 F.3d 420, 427 (4th Cir.

2005), we held that a substantial federal interest exists in

§ 924(c) prosecutions.             Juvenile Male attempts to distinguish

T.M. by arguing that in T.M., the victim was actually beaten and

shot, whereas in his offense, the victim was not.                            Juvenile Male

claims that the conduct in T.M. was more violent and egregious

than the conduct in which he engaged.                        We conclude that this

distinction is of no consequence; it does not alter our previous

holding that because using a firearm during a crime of violence

carries    harsh    penalties      that     Congress         enacted     as     an   urgent

measure    to   control     criminal       use   of     firearms,        the    Government

possesses a substantial interest in § 924(c) prosecutions.                               The

district court properly exercised jurisdiction in this case.

            Next,     Juvenile     Male     argues      that    the      district      court

abused    its   discretion       in     transferring         him    to       adult   status

because it wrongfully found that his chances of rehabilitation

                                            3
were minimal.        Juvenile Male also argues that the district court

gave insufficient weight to his lack of a prior criminal record,

and did not consider that at the end of any juvenile sentence

Juvenile Male would be deported.

              We review for abuse of discretion a district court’s

decision to transfer a juvenile to adult prosecution.                      United

States v. Juvenile Male, 554 F.3d 456, 465 (4th Cir. 2009).                     A

district court abuses its discretion if it fails to make the

required      factual   findings,   or   if   those     factual   findings    are

clearly erroneous.       United States v. Robinson, 404 F.3d 850, 858

(4th Cir. 2005).        We review de novo the district court’s legal

rulings relating to the entry of the transfer order.                 See United

States v. Soriano-Jarquin, 492 F.3d 495, 501-02 (4th Cir. 2007).

              A juvenile may be transferred to adult status, “if the

district court finds, after hearing, such transfer would be in

the interest of justice.”           18 U.S.C. § 5032.          In making that

determination, the district court must consider the following

six factors: (1) the juvenile’s age and social background; (2)

the nature of the alleged offense; (3) the extent and nature of

the   juvenile’s      prior   delinquency     record;    (4)   the   juvenile’s

present intellectual development and psychological maturity; (5)

the nature of past treatment efforts and the juvenile’s response

to such efforts; and (6) the availability of programs designed

to    treat    the    juvenile’s    behavioral    problems.          Id.     The

                                         4
Government has the burden of proving by a preponderance of the

evidence   that    a    transfer     to    adult    status     would     be    in   the

interest of justice.           Juvenile Male #1, 86 F.3d at 1323.                   The

district court may determine what weight to give the various

factors.    Id.         In   the   “interest       of   justice”   analysis,        the

district court must weigh the rehabilitative purposes of the

juvenile justice system against the need to protect the public

from violent individuals.          Id.

           After       reviewing     the   record,      we    conclude    that      the

district   court   did       not   abuse   its   discretion      in    transferring

Juvenile Male to adult status.                 The district court made the

appropriate factual findings, carefully considered those facts

as applied to the transfer factors, and correctly weighed all of

the factors to determine that transfer of Juvenile Male was in

the interest of justice.            We discern no sound basis to disturb

the district court’s judgment.

           Accordingly, we affirm the district court’s order.                       We

dispense   with    oral       argument     because      the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           5